Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are canceled. 
Claims 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 15, the closest prior art reference ZHAO et al. (2018/0091037) discloses “a four-port power electronic transformer based on a hybrid modular multilevel converter (MMCs). The four-port power electronic transformer includes a hybrid MMC, direct current (DC)/DC converters, and an inverter. Each DC/DC converter includes a front stage part, a high frequency transformation part and a back-stage part. Compared with an existing power electronic transformer, the present invention has the following characteristics: an MMC module and a front stage of a DC/DC circuit connected to the MMC module jointly complete DC fault ride-through, and the number of adopted devices is small; the MMC module controls a DC voltage and the DC/DC circuit controls power; voltages of one or two capacitors in the module can be controlled independently or simultaneously; and the four-port power electronic transformer has four ports: a high-voltage DC port, a high voltage alternating current (AC) port, a low-voltage DC port, and a low-voltage AC port, and is applicable to a high-voltage high-power scenario with multiple voltage types and levels”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a converter, comprising: a first converter subunit, which comprises first three-phase supply terminals for connection to an electrical three-phase supply system, first three-phase output terminals that form a first three-phase output system, and a first star point terminal configured to contact a star point of the three-phase output system, and at least one second converter subunit which comprises second three-phase supply terminals connected in parallel with the first three-phase supply terminals to form converter-side three-phase supply terminals which are connected to a common electrical three-phase supply system, second three-phase output terminals that form a second three-phase output system, with the second three-phase output terminals connected in parallel with the first three-phase output terminals, and a second star point terminal configured to contact the star point of the first three-phase output system, the first converter subunit and the at least one second converter subunit each further comprising a respective converter module connected to each of the first three-phase supply terminal and the second three-phase supply terminal, with each respective converter module comprising a transformer having a primary winding and a plurality of secondary windings, and two or more submodules, each submodule having an input connected to a respective one of the plurality of secondary windings in one-to-one  correspondence, wherein the primary windings of the respective converter modules of the first converter subunit and of the at least one second converter subunit are connected to the first and second three-phase supply terminals in a star connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836